DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 11-18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest reasonable prior art to the instant application, see cited references 2010/0268085 and 2018/0146955 fail to disclose and teach a system and methods of interventional ultrasonic imaging whereby the integration of the processing execution acquires both a baseline 3d-US image tagged with a corresponding baseline orientation as well as the operation of the system to acquire reference 3d-us images tagged with reference orientations of a probe and updating composite transforms to include the transform and spatially register reference images to baseline images. 
Both the ‘085 and ‘955 references disclose and teach the acquisition of baseline images as well as the display of live images with baseline image data, but fail to integrate both the tagged reference orientation data with the reference image acquisitions along with the transform computation to spatially register the 3d-us images with the baseline image and provide the determination between reference and baseline images to update a composite transform.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793